

117 HR 4385 IH: Cancer Drug Parity Act of 2021
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4385IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Higgins of New York (for himself, Mr. Guthrie, Ms. Matsui, Mr. Bilirakis, Mr. Morelle, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Employee Retirement Income Security Act of 1974 to require a group health plan (or health insurance coverage offered in connection with such a plan) to provide for cost sharing for oral anticancer drugs on terms no less favorable than the cost sharing provided for anticancer medications administered by a health care provider.1.Short titleThis Act may be cited as the Cancer Drug Parity Act of 2021.2.Parity in cost sharing for oral anticancer drugs(a)In generalThe Employee Retirement Income Security Act of 1974 is amended by inserting after section 725 of such Act (29 U.S.C. 1185d) the following new section:726.Parity in cost sharing for oral anticancer drugs(a)In generalSubject to subsection (b), a group health plan (or health insurance coverage offered in connection with such a plan) that provides benefits with respect to anticancer medications administered by a health care provider shall provide that any cost sharing for prescribed, patient-administered anticancer medications that are used to kill, slow, or prevent the growth of cancerous cells and that have been approved by the Food and Drug Administration is no less favorable than the cost sharing for anticancer medications that is intravenously administered or injected by a health care provider.(b)LimitationSubsection (a) shall only apply to an anticancer medication that is prescribed based on a finding by the treating physician that the medication—(1)is medically necessary for the purpose of killing, slowing, or preventing the growth of cancerous cells; or(2)is clinically appropriate in terms of type, frequency, extent site, and duration.(c)Restriction on certain changesA group health plan (or health insurance coverage offered in connection with such a plan) may not, in order to comply with the requirement of subsection (a), make changes to benefits or replace existing benefits with new benefits under the plan (or health insurance coverage) designed to have the effect of—(1)imposing an increase in out-of-pocket costs with respect to anticancer medications;(2)reclassifying benefits with respect to anticancer medications in a way that would increase such costs; or(3)applying more restrictive limitations on prescribed orally administered anticancer medications than on intravenously administered or injected anticancer medications.(d)ConstructionNothing in this section shall be construed—(1)to require the use of orally administered anticancer medications as a replacement for other anticancer medications;(2)to prohibit a group health plan (or health insurance coverage offered in connection with such a plan) from requiring prior authorization or imposing other appropriate utilization controls in approving coverage for any chemotherapy; or(3)to supersede a State law that provides greater protections with respect to the coverage with respect to orally administered anticancer medications than is provided under this section.(e)Cost sharing definedIn this section, the term cost sharing includes a deductible, coinsurance, copayment, and any maximum limitation on the application of such a deductible, coinsurance, copayment, and similar out-of-pocket expenses..(b)Technical Correction; Clerical ChangeThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.) is amended by inserting after the item relating to section 725 the following new item:Sec. 726. Parity in cost sharing for oral anticancer drugs..(c)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2022.3.GAO studyNot later than 24 months after the date of the enactment of this Act, the Comptroller General of the United States shall—(1)complete a study that assesses the impact of section 726 of the Employee Retirement Income Security Act of 1974, as added by section 2(a), on the out-of-pocket costs associated with oral and patient-administered anticancer medications furnished or dispensed to individuals enrolled in a group health plan to which such section 726 applies, in comparison to individuals enrolled in group health plans or health insurance coverage to which section 726 does not apply, including any recommendations or matters for congressional consideration regarding actions Federal agencies or Congress can take to reduce financial barriers to access to oral and patient-administered anticancer medications; and(2)submit to Congress a report on the results of such study, including recommendations or matters for congressional consideration to improve access to oral and patient-administered anticancer medications for individuals enrolled in group health plans and group or individual health insurance coverage offered by a health insurance issuer. 